Title: From Benjamin Franklin to Josiah Tucker, 22 February 1774
From: Franklin, Benjamin
To: Tucker, Josiah


Reverend Sir,
London, Feb. 22, 1774.
I received your Favour of yesterday. If the Substance of what you have charged me with is right, I can have but little concern about any mistakes in the Circumstances: Whether they are rectified or not will be immaterial. But knowing the Substance to be wrong, and believing that you can have no desire of continuing in an Error, prejudicial to any Man’s Reputation, I am persuaded you will not take it amiss if I request you to communicate to me the Particulars of the Information you have received, that I may have an Opportunity of examining them, and I flatter myself I shall be able to satisfy you that they are groundless. I propose this Method as more decent than a publick Altercation, and suiting better the Respect due to your Character. With great Regard, I have the Honour to be, Reverend Sir, Your most obedient humble Servant,
B. F.
Revd. Dean Tucker.
